TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00601-CV


Larry Hill, M.D.; Austin Regional Clinic, P.A.; and Steve Wilkins, M.D., Appellants

v.

Sean Power, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT
NO. D-1-GN-11-000881, HONORABLE TIM SULAK, JUDGE PRESIDING


O R D E R

PER CURIAM
		Appellant Larry Hill, M.D., has filed a motion to dismiss appeal.  Hill represents that
appellee Sean Power filed a notice of non-suit of Hill in the trial court and that the trial court signed
an order dismissing Power's cause of action against Hill with prejudice to re-filing.  Hill attached
a copy of the trial court's dismissal order to his motion.  Accordingly, we grant Hill's motion to
dismiss appeal.  See Tex. R. App. P. 42.1.  We direct the Clerk of this Court to re-style the caption
of the instant appeal as follows:

Austin Regional Clinic, P.A. and Steve Wilkins, M.D., Appellants

v.
Sean Power, Appellee

It is so ordered March 7, 2012. 
Before Justices Puryear, Henson and Goodwin